NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with 
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted March 26, 2008*
                                   Decided April 30, 2008

                                            Before

                             RICHARD A. POSNER, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

No. 07‐3441

CURTIS L. HOLT,                              Appeal from the United States District Court
     Plaintiff‐Appellant,                    for the Northern District of Indiana, Hammond
                                             Division.
       v.
                                             No.  04  C  402 
FORD MOTOR CREDIT COMPANY
and PAUL HEURING FORD, INC.,                 Philip P. Simon, 
      Defendants‐Appellees.                  Judge.



                                          O R D E R

       In 2002 Curtis Holt purchased a sport‐utility vehicle from Paul Heuring Ford (“the
dealership”), but two years later, Ford Motor Credit Company (FMCC) repossessed the
vehicle because Holt had defaulted on his purchase contract. Holt sued the dealership and
FMCC for violations of federal and state law, arguing that the dealership had forged his



       *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED.  R.  APP.  P.
34(a)(2).
No. 07‐3441                                                                                 Page 2

signature on the purchase contract and that he had instead bought the vehicle under an oral
contract with a lower monthly payment. The district court granted summary judgment in
favor of the dealership and FMCC. Holt appeals, arguing that the district court ignored
material factual disputes. Because no reasonable jury could have found for Holt on any of
his claims, we affirm the grant of summary judgment.

        We review grants of summary judgment de novo. Perez v. Illinois, 488 F.3d 773, 776
(7th Cir. 2007). We will uphold a grant of summary judgment only where, viewing the
evidence in the light most favorable to the non‐moving party, there are no genuine issues of
material fact. FED. R. CIV. P. 56(b); Tubergen v. St. Vincent Hosp. and Health Care Ctr., Inc., 517
F.3d 470, 473 (7th Cir. 2008). If no reasonable jury could find for the non‐moving party, then
there is no “genuine” dispute. Scott v. Harris, 127 S. Ct. 1769, 1776 (2007).

        There is no genuine dispute with regard to Holt’s forgery claim. In United States v.
Torres, 142 F.3d 962, 968 (7th Cir. 1998), we held that there was no issue of material fact
where forgery claims were contradicted by a sworn statement from a forensic document
expert and the testimony of a witness to the signature. Holt has sworn in an affidavit that he
did not sign the contract, and he supports this assertion with the claim that he usually signs
his name with his middle initial, which the contract signature lacked, and that he would
never have paid the price agreed to in the contract. But Holt admitted that other copies of
his signature without a middle initial were genuine, and he paid the monthly payments on
the written contract for over a year. Furthermore, FMCC retained a handwriting expert who
opined that the signatures were Holt’s. Holt’s unsupported forgery assertion is therefore
internally inconsistent and is belied by the evidence in the record. See Scott, 127 S. Ct. at
1776 (holding that material facts are not genuinely in dispute “[w]hen opposing parties tell
two different stories, one of which is blatantly contradicted by the record”). Thus, there was
no need for a trial on the forgery claim. 

        Nor was there a genuine issue of material fact as to Holt’s fraud claim. To prove
fraud under Indiana law, a plaintiff must show reliance upon a false representation of fact,
A.I. Credit Corp. v. Legion Ins. Co., 265 F.3d 630, 635 (7th Cir. 2001); Doe v. Howe Military Sch.,
227 F.3d 981, 990; (7th Cir. 2000), and Holt has not pointed to any competent evidence that
he relied upon a false representation. Rather, he asserts that an employee of the dealership
told him that he could buy the vehicle for less than the price that was ultimately reflected in
the contract. But the written contract contains the price, and so even if someone at the
dealership quoted Holt a lower price, he was nonetheless informed of the correct price,
which he paid for over a year. Therefore, Holt could not prevail on his fraud claim.

       Next, the district court granted summary judgment on the wrongful repossession
claim because it concluded that Holt was delinquent in his payments and therefore in
No. 07‐3441                                                                            Page 3
default on his purchase contract. We cannot affirm on that ground because FMCC failed to
provide documentation of Holt’s payments, and the record is inconclusive on whether Holt
was current on his payments at the time of the repossession. But the record does establish
that Holt was in default in another way: he admits that he allowed the vehicle to come
under a second lien from the Indiana Department of Revenue. Holt argues that the court
could not consider the second lien because (he says) the letter offered by FMCC to show that
the lien existed was inadmissible hearsay evidence. But Holt did not challenge the
admissibility of this document in the district court, and even if he had, he would not have
prevailed. The letter was a record of regularly conducted activity and was admissible under
the business record exception to the hearsay rule. See FED. R. EVID. 803(6); Haag v. United
States, 485 F.3d 1, 3 (1st Cir. 2007) (holding computerized records of letters giving notice of
tax liens admissible). Holt defaulted when he allow the second lien to be imposed on the
vehicle, and under the terms of the contract, this was an event that gave the dealership the
right to repossess the vehicle. Summary judgment was therefore proper on this claim as
well. 

        Finally, Holt waived all of his federal statutory claims by failing to mention them on
appeal, let alone argue how the district court erred in dismissing them. See McCoy v. Maytag
Corp., 495 F.3d 515, 525 (7th Cir. 2007).

                                                                                    AFFIRMED.